Citation Nr: 1549975	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-43 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for peripheral neuropathy of bilateral upper extremities, to include as due to service-connected disability.

3.  Entitlement to an increased rating for diabetes mellitus, evaluated as 20 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial rating in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an increased rating for right knee disability, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, B.M.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION


The Veteran had active military service from July 1969 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.   

In October 2015, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and peripheral neuropathy of bilateral upper extremities, entitlement to an increased rating for right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2008 decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss disability. 

2.  Some of the evidence received since the September 2008 Board decision is new and material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.  

3.  Throughout the rating period on appeal, the Veteran's diabetes mellitus has not required regulation of activities, hospitalization of at least once a year, or twice monthly visits to a diabetic care provider.

4.  During the rating period on appeal, the Veteran's right lower extremity has been productive of no more than mild incomplete paralysis of the affected nerve.

5.  During the rating period on appeal, the Veteran's left lower extremity has been productive of no more than mild incomplete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2008 Board decision which denied a claim of entitlement to service connection for bilateral hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1100, 20.1103 (2015).

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.120, Diagnostic Code 7913 (2015).

3.  The criteria for an evaluation in excess of 10 percent disabling for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8520.

4.  The criteria for an evaluation in excess of 10 percent disabling for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in April 2013. 

The rating issues on appeal and decided below arise from the Veteran's disagreement with initial evaluations following the grant of service.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), Social Security Administration (SSA) records, post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate examinations/opinions have been obtained.  The claims file includes reports from 2013 and 2015.  The opinions are predicated on a review of the claims file, to include the Veteran's reported symptoms and diagnostic testing.  Adequate rationale has been provided.  

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. 38 C.F.R. § 3.159(c)(4)(iii).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

New and Material Evidence

In general, Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Ratings - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Diabetes Mellitus

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. § 4.119.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913. Note 1 following 38 C.F.R. § 4.119.

Rating Peripheral Neuropathy

Peripheral neuropathy is rated based on the affected nerves and whether the symptoms are analogous to complete paralysis or incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8719.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

NME - Bilateral Hearing Loss Disability

In a September 2008 decision, the Board denied the Veteran's claim for bilateral hearing loss disability because the hearing loss was not shown to be present in service, or otherwise related to service. 

Evidence at the time of the last final denial in 2008 included the Veteran's service treatment records, reports of June 2004 and June 2007 VA examinations and testimony of the Veteran and his spouse at a July 2008 Board hearing.  

Evidence added to the record since the last final denial in 2008 includes numerous articles on hearing loss which note that hearing loss can be caused by a variety of factors, to include diabetes.  The Veteran is in receipt of service-connection for diabetes effective from July 2012.

A May 2013 VA examination report reflects the opinion, and rationale, of the examiner that it is not at least as likely that the Veteran's hearing loss disability is due to service. but does not include any comment on a possible relationship between hearing loss and the Veteran's service-connected diabetes mellitus.  

The Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Given this low threshold, the article which notes that hearing loss may be related to diabetes, and the fact that service connection has been granted for diabetes, the Board finds that evidence is sufficient to reopen the previously denied claim.  

Rating Diabetes Mellitus

The Veteran is service-connected for diabetes mellitus, evaluated as 20 percent disabling, effective from July 2012.  The Veteran would be entitled to a 40 percent evaluation if the evidence reflected that his diabetes required insulin, restricted diet, and regulation of activities.  The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).)  

The Board has reviewed the Veteran's clinical records, which are summarized below, and finds that the evidence does not support a rating in excess of 20 percent for any period of time on appeal. 

A May 2013 VA examination report reflects that the Veteran's treatment for his diabetes was a restricted diet, oral hypoglycemic agents, and insulin.  Regulation of activities was not prescribed.  In addition, the frequency of his visit to a diabetic care provider was less than twice a month, and he had no episodes of ketoacidosis or hypoglycemic reactions in the last 12 months.  

In a February 2015 statement, the Veteran stated that his diabetes "has gotten out-of-control."  He reported that his insulin had been increased, he has a severely restricted diet, and he has restricted activities.  Despite the Veteran's contentions, the clinical records, which are the most probative with regard to medical requirements, are against prescribed regulation of activities.

Records in 2014 and February 2015 reflect that the Veteran was informed about diet and exercise.  An April 2014 VA clinical record reflects that the benefits of regular exercise were discussed with the Veteran.  A May 2014 VA clinical record reflects that the Veteran was to use a Pedal Exerciser (Pedex) for exercise and it was available for those that felt that it would aid in increasing their activity.  A November 2014 VA record reflects that the Veteran was requesting a scooter for mobility; however, the examiner discussed the need for increasing activity as much as tolerated for his diabetes management.

A March 2015 VA clinical record reflects that the Veteran's diabetes mellitus was uncontrolled.  It was recommended that the Veteran's medication be increased and that he be prescribed the diabetic sock he requested.  The record also reflects he was counseled regarding exercise.  It was noted that he was to increase his exercise of walking.

A June 2015 VA examination report reflects that the Veteran was prescribed oral hypoglycemic agents and insulin for his diabetes.  It was specifically noted that he did not have regulation of activities as part of medical management of diabetes mellitus.  It also reflects that the frequency of visits to his diabetic care provider was less than two times per month, and he had no hospitalizations for ketoacidosis or hypoglycemic reactions in the past 12 months.

In sum, the clinical evidence is against a finding that the Veteran's diabetes mellitus warrants a rating in excess of 20 percent.  The Board acknowledges the Veteran's testimony at the October 2015 Board hearing.  The Veteran's wife testified that the Veteran has had several hospitalizations, and stated that "the most recent one concerning diabetes was in October of [2014]." (See Board hearing transcript, page 21.)  The Veteran also testified that his activities have been restricted in that he has been told not to lift approximately 12 pounds or more.  (See Board hearing transcript, page 23.)  The Board finds that the clinical records are more probative than the lay statements regarding the Veteran's prescribed treatment.  The Veteran is competent to report what he has been told regarding his activities and exercise; however, his report is not credible considering the record as a whole.  There is nothing in the clinical records to reflect that the Veteran's diabetes would require a regulation of activities of lifting no greater than 12 pounds, and the June 2015 examination report is contrary to this allegation.  

The Board acknowledges that the Veteran was hospitalized in October 2014; however, the clinical records do not support a finding that it was required due to episodes of ketoacidosis or hypoglycemic reactions.  October 2014 private records from Augusta Health reflect that the Veteran was admitted to the hospital after several weeks of dysuria, increased abdominal girth, pain in the left side and back, and elevated blood sugars.  The Veteran was treated for septic shock, urinary origin due to E. coli.  The Veteran's uncontrolled diabetes was noted in the records; however, the records reflect that the reason for the hospitalization was not ketoacidoses or hypoglycemic reactions, but sepsis due to E. coli.  Even if the Veteran had hospitalization for his diabetes, he has not had regulation of activities, a required element for a rating in excess of 20 percent.

The Board has also considered Note 1 to DC 7913.  The Veteran has a diagnosis of peripheral neuropathy and is service-connected, and separately compensated, for peripheral neuropathy of the lower extremities as associated with diabetes.  The Veteran's claimed peripheral neuropathy of the upper extremities disabilities is discussed in the remand below.

In sum, the Board finds that in examining the entire record, a rating in excess of 20 percent rating is not warranted for the Veteran's diabetes mellitus for any period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating Peripheral Neuropathy

The Veteran's peripheral neuropathies of the lower extremities have been evaluated under DC 8521 (common peroneal nerve) as 10 percent disabling for each lower extremity, effective from July 2012.  Based on a review of the evidence, as discussed below, the Board finds DC 8520, related to the sciatic nerve is more appropriate.  Butts v. Brown, 5 Vet. App. 532 (1993).  For purposes of evaluation, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board has reviewed the clinical evidence of record, as noted below, and finds that the Veteran's symptoms do not warrant a rating in excess of 10 percent for either lower extremity during any period on appeal. 

A May 2013 VA examination report reflects that the Veteran reported that his right and left lower extremity had no constant pain, no intermittent pain, mild paresthesias and/or dysesthesias, and no numbness.  Upon examination, he had full muscle strength, but decreased (1+) deep tendon reflexes of the ankles and knees.  He also had normal light touch/monofilament testing of the knees/thighs, and ankles/lower legs.  He had decreased, but not absent, testing of the foot/toes bilaterally.  He had normal position sense bilaterally and normal vibration sensation bilaterally.  He also had normal cold sensation testing, and did not have any atrophy.  The examiner identified the sciatic nerve and the affected nerve and diagnosed bilateral lower extremity mild incomplete paralysis.    

A June 2015 VA examination report reflects that the Veteran had no constant pain, or interment pain bilaterally.  He reported severe paresthesias and/or dysesthesias of the right lower extremity, and moderate paresthesias and/or dysesthesias of the left lower extremity.  He also reported severe numbness of the right lower extremity and moderate numbness of the left lower extremity.  He had full muscle strength of the ankles and knees.  He had normal deep tendon reflexes (2+) of the knees and ankles.  He had normal light touch/monofilament testing of the knees/thighs, ankles/lower legs, and the feet/toes.  He also had normal position sense bilaterally.  With regard to the left lower extremity, he had normal vibration.  No finding was made for the right lower extremity; regardless, the examiner considered all symptoms in rendering an opinion.  He did not have muscle atrophy, but had dry, thin skin discoloration distally on the calves.  The considered the Veteran's complaints as well as the clinical findings and diagnosed mild incomplete paralysis of the sciatic nerve. 

The Veteran testified at the October 2015 Board hearing that he has numbness in both of his feet and that he has been using a scooter since June.  The Board notes that the Veteran requested a scooter within a mere five days of his VA examination.  There is no competent credible evidence of record that his peripheral neuropathy had chronically worsened since the June 2015 examination such as to warrant the issuance of a scooter.  Rather, the record reflects that the Veteran requested a trial use of a power scooter and it was found that his multiple medical diagnoses (DM, DJD, HTN, asthma, cirrhosis, and spinal stenosis) warranted the use of a power scooter for mobility aid. 

The Board finds that the manifestations of the Veteran's lower extremity neuropathy cannot be considered moderate, since VA examinations have largely yielded normal findings, with occasional deficit indicated.  In May 2013 and June 2015, the Veteran had full muscle strength of the ankles and knees and normal position sense  Deep tendon reflexes of the ankles and knees was decreased (1+) in May2013, but normal (2+) upon testing in June 2015.  There was no muscle atrophy noted on either examination.  In addition, both VA examiners characterized the degree of incomplete paralysis as mile.  

While the Veteran may be competent to state his symptoms, the Board finds that VA clinical test results are more probative because the Veteran has been diagnosed with other lower extremity disabilities.  Moreover, the examiner, who is trained in peripheral neuropathy, is more competent to state the degree of incomplete paralysis based on the Veteran's reported symptoms. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, an extra-schedular rating is not warranted.  The rating criteria for peripheral nerves allows for symptoms to be classified as complete paralysis, or as mild, moderate, or severe incomplete paralysis.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  

The rating criteria for diabetes allows for a rating based on the effects of the disability as well as the means of treatment for the disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has an 90 percent combined evaluation for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability, the appeal is granted to that extent. 

Entitlement to an increased rating for diabetes mellitus, evaluated as 20 percent disabling, is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied. 

Entitlement to an initial rating in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity is denied.


REMAND

Bilateral Hearing Loss Disability

The Veteran is in receipt of service connection for diabetes.  An article submitted by the Veteran on sensorineural hearing loss reflects that it may be associated with diabetes.  The article cites to two references, one of which deals with Type 1 diabetes, which the Veteran does not have, and the other, by N. Vaughan et al, deals with veterans and hearing loss.  Thus, a clinical opinion on the Veteran's hearing loss should be obtained.  The clinician should discuss the article by N. Vaughan, "a 5-year prospective study of diabetes and hearing loss in a veteran population" as it may relate to the Veteran's hearing loss (to include how it relates to the frequency levels of his hearing loss). 

Right Knee Disability Rating

The Veteran underwent a VA examination for his knee in June 2015.  The examiner found that upon testing, the Veteran had all normal ranges of motion.  The examiner found that the Veteran exhibited pain on extension and with weight bearing, but that the pain did not cause limitation of motion, even after repetitive use testing.  The Veteran had full muscle strength with no atrophy.  The examination report also reflects that there was no history of recurrent subluxation and no history of lateral instability.  Joint stability testing was not performed because it was "not indicated."  A prior September 2011 VA examination report reflects that upon joint stability testing, the Veteran had normal anterior, posterior, and medial-lateral stability. 

At the October 2015 Board hearing, the Veteran testified that there "surely is" a difference in the range of motion of his right knee. He testified that he is not able to raise it as high or bend it back as far as a normal person would be able to.  (See Board hearing transcript, page 14.)  He testified that his knee is so painful that he is not able to stand on it.  In this regard, the Board notes that the Veteran has peripheral neuropathy of both lower extremities and has been given a scooter; however, the scooter was noted to be for a myriad of disabilities (diabetes, DJD, hypertension, asthma, cirrhosis, and spinal stenosis. (See June 2015 VA clinical record.))

The Veteran also testified that he feels like his knee buckles or gives way a "lot of times."  (See transcript, page 15 and 16.)

The Board is unsure if the Veteran's symptoms have increased in severity since his June 2015 examination, or if his rendition of his symptoms is confused due to his other service-connected lower extremity disabilities.

Thus, the Board finds that the Veteran should be afforded another VA examination, to include whether he has instability of the knee.

Peripheral neuropathy - Bilateral Upper extremities

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to service-connected disability.  

A May 2013 VA examination report reflects that the Veteran did not have upper extremity peripheral neuropathy, and did not have constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness.  In an October 2013 VA Form 21-0958, the Veteran reported that both hands are numb and make it difficult to hold items with his fingers.  

The Veteran underwent a June 2015 VA examination.  The examination report reflects that the Veteran did not have any constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness of the upper extremities.  

At the October 2015 Board hearing, the Veteran testified that he has tingling in his fingers that sometimes comes, but that he doesn't have any tingling in his arms.  He testified that he has told three doctors about the tingling, but his wife stated that she didn't think it had ever been recorded.  (See transcript, pages 9 and 10.)  

Based on the June 2015 examination report that the Veteran did not report tingling, and his October 2015 testimony that he does have tingling, the Board finds that the Veteran should be afforded another VA examination to include whether it is as likely as not that he has upper extremity peripheral neuropathy due to his service-connected diabetes mellitus. 

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the rating issue on appeal and must, therefore, also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify all providers from whom he has received treatment for his upper extremities, right knee, and hearing loss from 2013.  After obtaining any necessary releases. take all appropriate action to obtain all identified pertinent medical records, to include VA records. 

2.  After completion of the foregoing, obtain a clinical opinion as to whether it is as likely as not that the Veteran's bilateral hearing loss disability is causally related to his diabetes.  The clinician should consider pertinent written articles of record, to include the article by N. Vaughn et al, "A 5-year prospective study of diabetes and hearing loss in a veteran population".  The clinician should discuss the Veteran's frequency and threshold levels as they pertain to the findings in the article, and should provide a rationale for his/her opinion.   

3.  Schedule the Veteran for a VA examination to determine the extent of his right knee disability.  All pertinent records should be forwarded to the examiner for review.  In addition to range of motion findings,  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right knee.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Schedule the Veteran for a VA examination for an opinion as to whether it is as likely as not that he has peripheral neuropathy of the upper extremities due to his diabetes.  Because of the Veteran's inconsistent statements to the Board and the prior VA examiners, all indicated testing should be performed or the examiner should provide an adequate rationale for a finding that the Veteran's statements alone do not support a finding of peripheral neuropathy (e.g. he does not have characteristic pain and/or sensory changes in a stocking/glove distribution, etc.)

5.  Following completion of the above, readjudicate the issues on appeal, to include entitlement to a TIDU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


